internal_revenue_service national_office technical_advice_memorandum date index uil no case mis no number release date tam-104480-99 district_director southwest district cc dom corp b3 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer business a service account date b x y issue whether prepaid_income that is properly taken into account in a tax period following an ownership_change is treated as recognized built in gain pursuant to sec_382 of the internal_revenue_code when the income is taken into account in the post-change period facts tam-104480-99 taxpayer is an accrual_method taxpayer engaged in business a consistent with the industry practice in business a taxpayer’s customers typically pay for taxpayer’s service in advance of the time service is actually provided as payments for service are received taxpayer records them as a liability in its account no entry is made at that time to record the direct_cost of providing the service for which prepaid amounts are collected only when service is actually provided are the prepayments hereinafter the prepaid amounts treated as earned_income on taxpayer's books if service is not provided the prepaid amounts generally must be refunded ordinarily an accrual_method taxpayer that receives payments for services to be performed in the future must include the payments in gross_income in the taxable_year of receipt however under certain circumstances revproc_71_21 1971_2_cb_549 permits accrual basis taxpayers to elect to defer reporting such payments as income until the time that the services are performed provided that performance occurs no later than the tax period immediately following the one in which the payments are received revproc_71_21 states that its purpose is to reconcile tax and financial_accounting treatment of such payments without permitting extended deferral in the time of including such payments in gross_income for federal_income_tax purposes taxpayer has elected pursuant to revproc_71_21 to defer reporting its prepaid_service_income until the time of performance on date b hereinafter the change_date taxpayer underwent an ownership_change within the meaning of sec_382 on the change_date the balance in its account reflecting prepaid amounts for service that had yet to be provided was approximately dollar_figurex taxpayer properly reported the prepaid amounts as income on its federal tax_return for the tax period immediately following the change_date on the change_date taxpayer had a net_unrealized_built-in_gain within the meaning of sec_382 of no less than dollar_figurey law and analysis sec_382 limits the rate at which a corporation may use its losses in periods following an ownership_change the statutory objective is to reduce the number of circumstances in which net_operating_loss carryforwards can be used as a device for transferring tax benefits although congress could have disallowed the use of net_operating_loss carryforwards altogether following an ownership_change congress chose instead to adopt an approach that limits the annual use of pre-change losses to an amount representing a hypothetical rate of return on the corporation's net assets on the date of the change h_r rep no 99th cong 1st sess this limitation on the portion of the pre-change_loss that is allowable each year is the sec_382 limitation sec_382 in general the sec_382 limitation is the value of the loss_corporation multiplied by the long-term_tax-exempt_rate sec_382 tam-104480-99 sec_382 provides in general that if a loss_corporation has a net_unrealized_built-in_gain nubig on the date of an ownership_change then the sec_382 limitation for any recognition_period_taxable_year shall be increased by the recognized_built-in_gain rbig for such taxable_year the increase in the sec_382 limitation provided by sec_382 is limited to the amount of the nubig reduced by rbig for prior years ending in the recognition_period sec_382 defines nubig as the amount by which the fair_market_value of the corporation's assets immediately before an ownership_change exceeds the aggregate adjusted_basis of such assets at such time subject_to a threshold requirement set forth in sec_382 sec_382 defines rbig as any gain recognized during the recognition_period on the disposition of any asset to the extent the new_loss_corporation establishes that i such asset was held by the old_loss_corporation immediately before the change and ii the gain does not exceed the excess of i the fair_market_value of such asset on the change_date over ii the adjusted_basis of the asset on such date sec_382 provides that the term recognition_period means the five year period beginning on the date of the ownership_change sec_382 provides that any item_of_income which is properly taken into account during the recognition_period but which is attributable to periods before the change_date shall be treated as rbig for the taxable_year in which it is properly taken into account regulations have not yet been promulgated under sec_382 but the fact that sec_382 regulations have yet to be issued will not preclude the internal_revenue_service from taking the appropriate position in this case on the issue of whether the prepaid amounts reflected in account on the change_date are items described in sec_382 although the prepaid amounts for service that were reflected in the account on the change_date were actually received during the pre-change period taxpayer has elected under revproc_71_21 to defer reporting prepaid_service_income and pursuant to its method_of_accounting taxpayer properly reported the prepaid amounts in the post-change period furthermore the mere fact that taxpayer actually received the prepaid amounts during the pre-change period does not under these circumstances require that such amounts be treated as items of income attributable to the pre-change period for purposes of treatment as rbig when the income is later recognized conclusion the prepaid amounts are not treated as recognized_built-in_gain by reason of sec_382 when taken into account in the tax period following the change_date caveats temporary or final regulations pertaining to one or more of the issues addressed in this memorandum have not yet been adopted therefore this memorandum will be tam-104480-99 modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the memorandum see dollar_figure of revproc_99_2 1999_1_irb_73 or any successor however a technical_advice_memorandum that modifies or revokes a letter_ruling or another technical_advice_memorandum generally is not applied retroactively if the taxpayer can demonstrate that the criteria in dollar_figure of revproc_99_2 are satisfied no opinion is expressed about the tax treatment of the prepaid amounts for purposes of sec_382 or other provisions of the code and regulations that are not specifically covered by the above ruling a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
